DETAILED ACTION
The instant application having Application No. 15/846,504 filed on 12/19/2017 is presented for examination by the examiner.

Claims 1 and 6 were amended. Claims 1-10 are pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2019 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Argument
Applicant’s arguments/amendments (see the Applicant's Remarks), filed on 11/29/2021, with respect to the rejection(s) of claims 1-10 have been fully considered and are not persuasive. 

First, it is unclear about the scope and the structure of the term “communication session”, as such, the term “communication session” can cover any communication structure that includes transmission and retransmission. Second, the team “back-to-back” just simply means “something after something”, and Examiner disagrees that by adding the term “back-to-back”, it will affect the scope of the limitation at all.

Furthermore, in view of the Damnjanovic’s disclosure (See fig. 3 and par. 0039 of Damnjanovic), we can also logically deduce that the slots 5 to 9 of the subsequent transmission interval would be used respectively for retransmitting the data in the slots 0 to 4 of the first transmission interval in an event that all the data in the slots 0 to 4 of the first the first transmission interval were not received by the receiving device. In such case, the subsequent transmission interval (i.e. slots 5-9) could be used entirely for retransmitting the same data inside the first transmission interval (i.e. slots 0-4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 45, 47, 48, 50 of U.S. Patent No. 9,882,683 B2. Claims 1, 3, 4, 6, 45, 47, 48, 50 of US Patent # 9,882,683 B2 disclose all the limitations recited in claims 1-10 of the instant application.

US 9,882,683 B2
Instant Application
Claim 45
1. A method of autonomous transmission for extended coverage performed by a user equipment (UE), the method comprising: establishing a communication session with a base station, the communication session configured to conform with a synchronous HARQ protocol in which re-transmissions 



2. The method of claim 1 further comprising signaling to the base station that the data of the second transmission time interval is to be combined with the data of the first transmission time interval. 

Claim 45
3. The method of claim 1 further comprising determining whether the data is to be re-transmitted, wherein the same data is re-transmitted in the second transmission time interval upon determining that the data is to be re-transmitted. 

Claim 47
4. The method of claim 1 wherein the communication session comprises an Enhanced Dedicated Channel (E-DCH) channel. 

Claim 50
5. The method of claim 1 wherein the first and second transmission time intervals are part of a group of HARQ processes, the group of HARQ processes a subset of the full set of HARQ processes. 

Claims 1, 3, 4, 6
Claims 6-10



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-10 are rejected under 35 U.S.C. 102(e) as being anticipated by Damnjanovic et al. (US 2005/0276249 A1).

As per claim 1, Damnjanovic discloses “A method of autonomous transmission for extended coverage performed by a user equipment (UE), the method comprising: establishing a communication session with a base station, the communication session configured to conform with a synchronous HARQ protocol in which re-transmissions occur a fixed number of transmission time intervals after a previous transmission or re-transmission;” [(fig. 3 and par. 0039), In the example illustrated in FIG. 3, retransmissions take place five instances later. The retransmission for failed packet 303 sent at time t=2 is scheduled to take place at time t=7.] “transmitting data in a first transmission time interval;” [(par. 0039 and fig. 3), packet 303 at T2.] “and re-transmitting the same data in a second transmission time interval, wherein the re-transmission is made within the communication session;” [(par. 0039 and fig. 3), packet 305 at T7.] “wherein the first transmission time interval and the second transmission time interval occur sequentially, back-to-back, within two transmission time intervals of the synchronous HARQ protocol” [(fig. 3), the packet 303 

As per claim 2, Damnjanovic discloses “The method of claim 1” as [see rejection of claim 1.] “further comprising signaling to the base station that the data of the second transmission time interval is to be combined with the data of the first transmission time interval” [(par. 0039), Upon determining that the retransmissions resulted in error free reception of the data, Node-B labels the packet (which may be a result of a soft combination of 303 and 305).]

As per claim 3, Damnjanovic discloses “The method of claim 1” as [see rejection of claim 1.] “further comprising determining whether the data is to be re-transmitted, wherein the same data is re-transmitted in the second transmission time interval upon determining that the data is to be re-transmitted” [(fig. 3 and par. 0039), In the example illustrated in FIG. 3, retransmissions take place five instances later. The retransmission for failed packet 303 sent at time t=2 is scheduled to take place at time t=7.]

As per claim 4, Damnjanovic discloses “The method of claim 1” as [see rejection of claim 1.] “wherein the communication session comprises an Enhanced Dedicated Channel (E-DCH) channel” [(par. 0035), As discussed above, locating HARQ in Node-B 120 allows for fast retransmissions of the data received in error. The downlink retransmission scheme employed in HSDPA can similarly be used in the uplink for Enhanced Dedicated Channel (E-DCH) in 

As per claim 5, Damnjanovic discloses “The method of claim 1” as [see rejection of claim 1.] “wherein the first and second transmission time intervals are part of a group of HARQ processes, the group of HARQ processes a subset of the full set of HARQ processes” as [(fig. 3)]

As per claims 6-10, as [see rejections of claims 1-5 respectively.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463